Citation Nr: 1026110	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-06 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Charles L. Holsworth, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
October 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied service connection for posttraumatic 
stress disorder (PTSD).  In September 2006, the Veteran submitted 
a notice of disagreement and subsequently perfected his appeal in 
February 2007.  His case is currently under the jurisdiction of 
the RO in Pittsburgh, Pennsylvania.

In March 2010, the Veteran presented sworn testimony during a 
Travel Board hearing in Pittsburgh, Pennsylvania, which was 
chaired by the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

The Veteran's currently diagnosed PTSD is linked to an in-service 
stressor for which there is credible supporting evidence.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD are 
met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim of entitlement to service connection for PTSD, 
this claim is being granted herein, as discussed below.  As such, 
the Board finds that any error related to the VCAA is moot.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Merits of the Claim

The Veteran alleges that he currently suffers from PTSD as a 
result of his active military service.  Specifically, he claims 
that he was falsely incarcerated during service and, while 
incarcerated, was sexually assaulted.  He contends that this has 
resulted in PTSD.  Therefore, he believes that service connection 
is warranted.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. § 1131 (West 2002).  However, that an injury or 
disease occurred in service is not enough; there must also be a 
chronic disability resulting from that injury or disease.  If 
there is no showing of the chronic disability during service, 
then a showing of continuous symptoms after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for a disability, there 
must be (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, between 
the current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2009).  

If the evidence establishes that a veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) 
(2009); see also 38 U.S.C.A. § 1154(b) (West 2002).  Otherwise, 
the law requires verification of a claimed stressor.

Where a determination is made that a veteran did not "engage in 
combat with the enemy," or the claimed stressor is unrelated to 
combat, the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must include 
service records or other credible evidence that supports and does 
not contradict the veteran's testimony.  See Doran v. Brown, 6 
Vet. App. 283, 289 (1994).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of the 
claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96; 
Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

The pertinent regulation provides that if PTSD is based on in-
service assault, evidence from sources other than a veteran's 
service records may corroborate a veteran's account of the 
stressor incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Examples of behavior changes 
following the claimed assault can also be used as relevant 
evidence.  See 38 C.F.R. § 3.304(f)(3) (2009).

According to VA regulations, personality disorders are not 
diseases or injuries for compensation purposes and may not be 
service connected.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2009); 
Beno v. Principi, 3 Vet. App. 439 (1992); see generally, Winn v. 
Brown, 8 Vet. App. 510 (1996) (upholding the Secretary's 
authority to exclude certain conditions from consideration as 
disabilities under 38 C.F.R. § 4.9).  However, service connection 
may be granted for disability resulting from a mental disorder 
that is superimposed upon a personality disorder.  See 38 C.F.R. 
§§ 3.310; 4.127 (2009); VAOPGCPREC 82-90; Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514-15 (1993).

Initially, the Board notes that there is no evidence that the 
Veteran had combat service, nor does he allege such.  Thus, 
38 U.S.C.A. § 1154(b) is not for application.  In order for 
service connection for PTSD to be awarded, the Veteran's claimed 
stressor must be corroborated.

A review of the Veteran's VA psychiatric treatment records 
indicates that he has been diagnosed with and treated for PTSD 
since approximately 2005.  The Board accepts this as evidence of 
a current disability.

Essentially from the time of his separation from service, the 
Veteran has claimed that he was falsely accused of forging a 
medical document while in service and was subsequently 
incarcerated at Fort Riley.  He further claims that, while 
incarcerated, he was sexually assaulted by unknown perpetrators.  
He reports not knowing who the perpetrators were or how many 
there were.  The Veteran also alleges that, while trying to 
escape from the perpetrators, he broke a window with his hand.  
He indicated that he did not report the assault to the prison 
guards or his superiors.

A review of the Veteran's service treatment and personnel records 
tends to corroborate his allegations.  Personnel records 
indicated that he was incarcerated at Fort Bragg in July 1979 and 
at Fort Riley in July and August 1979 after he was alleged to 
have forged a medical report.  During his time at Fort Riley, the 
Veteran was treated for a right hand laceration.  See service 
treatment record, August 1979.  The service treatment record only 
indicates that the Veteran cut his hand on window glass and does 
not reference a possible assault.  However, this tends to support 
the Veteran's contentions.  Thus, the Board finds the there is 
credible evidence that does not contradict the Veteran's reported 
in-service assault.

In addition to the evidence showing a current diagnosis of PTSD 
and tending to support the Veteran's report of an in-service 
stressor, the record includes medical evidence supporting a nexus 
between the Veteran's PTSD and his reported in-service stressor.  
Specifically, the Veteran submitted December 2009 and March 2010 
letters from his VA psychiatrist indicating a medical nexus 
between the Veteran's in-service stressor and his PTSD.  The 
psychiatrist, who has treated the Veteran for over 5 years, 
including through a VA-sponsored military sexual trauma (MST) 
program, opined that the Veteran's PTSD was the result of the 
experience of being arrested, handcuffed, incarcerated, and 
charged with crimes of which he believed himself innocent and the 
MST.  In addition to the VA psychiatrist's letters, the medical 
evidence includes several VA treatment records that reference a 
causal link between the Veteran's in-service experiences, 
particularly the MST, and his current PTSD.

Finally, the Board notes that the Veteran was afforded a VA 
psychiatric examination most recently in July 2009.  At that 
time, the examiner diagnosed the Veteran with alcohol abuse, in 
reported full sustained remission; cocaine abuse, in full 
sustained remission; and a personality disorder with antisocial 
and paranoid traits.  The examiner did not find that the Veteran 
had PTSD or that his current psychiatric disability was the 
result of his military service, but rather that the psychiatric 
difficulties he experienced were the result of his personality 
disorder.

Despite the negative nexus opinion from the July 2009 examiner, 
the Board finds that the positive nexus opinions from the 
Veteran's treating VA psychiatrist place the evidence, at 
minimum, in equipoise regarding the question of whether the 
Veteran's current PTSD is related to an in-service stressor.  As 
such, the benefit-of-the-doubt will be conferred in the Veteran's 
favor and his claim for service connection for PTSD is granted.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Finally, the recent medical evidence of record, including the 
July 2009 VA examination, indicates that the Veteran has been 
diagnosed with various personality disorders.  However, as 
referenced above, service connection cannot be granted for 
personality disorders, only for a mental disorder (here, PTSD) 
superimposed upon a personality disorder.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2009).  Therefore, the Veteran cannot be 
granted service connection separately for his diagnosed 
personality disorder(s).

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


